IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00100-CR
 
Eric Vincent Wright,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 54th District Court
McLennan County, Texas
Trial Court No. 2004-1094-C
 

MEMORANDUM  Opinion





 
      Wright appeals his conviction for failure
to comply with sex offender registration requirements.  See Tex. Code Crim. Proc. Ann. art.
62.10(a) (Vernon 2005).  Wright’s
counsel filed an Anders brief.  See Anders v. California, 386 U.S. 738 (1967).  We affirm.
      The brief reviews the sufficiency of the
evidence, the voir-dire examination, the admissibility of the evidence,
and the jury charge.  Counsel concludes that “no non-frivolous issues exist.” 
Although counsel informed Wright of the right to file a brief, and we granted
Wright an extension of time to file, Wright did not file a brief.  The State
did not file a response.
      We must, “after a full examination of all
the proceedings, . . . decide whether the case is wholly frivolous.” 
Anders at 744; accord Stafford v. State, 813 S.W.2d 503, 509-11
(Tex. Crim. App. 1991); Coronado v. State, 996 S.W.2d 283, 285 (Tex.
App.—Waco 1999, order) (per curiam), disp. on merits, 25 S.W.3d 806 
(Tex. App.—Waco 2000, pet. ref’d).  An appeal is “wholly frivolous” or “without
merit” when it “lacks any basis in law or fact.”  McCoy v. Court of Appeals,
486 U.S. 429, 439 n.10 (1988).  Arguments are frivolous when they “cannot
conceivably persuade the court.”  Id. at 436.  An appeal is not wholly
frivolous when it is based on “arguable grounds.”  Stafford at 511.
      We determine that the appeal
is wholly frivolous.  Accordingly, we affirm.  Counsel must advise Wright of
our decision and of the right to file a petition for discretionary review.  See
Sowels v. State, 45 S.W.3d 690, 694 (Tex. App.—Waco 2001, no pet.).
 
 
TOM GRAY
Chief
Justice
Before Chief Justice Gray,
      Justice Vance, and
      Justice
Reyna
Affirmed
Opinion
delivered and filed March 29, 2006
Do
not publish
[CR25]